People v Williams (2017 NY Slip Op 04759)





People v Williams


2017 NY Slip Op 04759


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: SMITH, J.P., CENTRA, CARNI, LINDLEY, AND SCUDDER, JJ. (Filed June 9, 2017.) 


MOTION NO. (1325/12) KA 11-01166.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vKASIEM WILLIAMS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.